IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ANTHONY RAY THOMPSON,         : No. 62 WM 2014
                              :
               Petitioner     :
                              :
                              :
          v.                  :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA :
AND M. OVERMEIER,             :
SUPERINTENDENT OF SCI FOREST, :
                              :
               Respondents    :


                                   ORDER



PER CURIAM

      AND NOW, this 8th day of October, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the

Motion for Bail are DENIED.